DETAILED ACTION
Response to Arguments
7 and 12.	Applicant's arguments filed on August 12, 2022 have been fully considered but they are not persuasive.
The Applicant argues, see Page 8 states “It is clear that the synchronization signal block of claim 1 is not equivalent to the synchronization signal of Huang.”
The examiner respectfully disagrees since Huang et al. teach “a synchronization method, a base station, and user equipment, so that the user equipment can quickly complete downlink synchronization with an unlicensed-spectrum cell or base station.”(Fig.3, 10-13; Paragraph [0006]) Further, Huang et al. teach “In a transmission design of a downlink synchronization signal in a 5G new radio, a downlink synchronization signal is periodically sent, and a complete period corresponds to a synchronization signal burst (Synchronization Signal Burst, SSB) set.”(Fig(s).6 and 10; Paragraph [0054]) For example, Huang et al. teach “each synchronization signal burst includes a plurality of synchronization signal blocks, and each synchronization signal block includes a primary synchronization signal (Primary Synchronization Signal, PSS) and a secondary synchronization signal (Secondary Synchronization Signal, SSS).”(Paragraph [0054]) Hence, the examiner equates Huang’s downlink synchronization signal(s) comprising of at least one synchronization signal burst set which can comprise of a plurality of synchronization signal blocks with applicant’s synchronization signal block concept. 
The Applicant argues, see Page 9 states “It can be concluded that Huang fails to mention the first SSB transmission window and the second SSB transmission window. 
In the condition that the first SSB transmission window and the second SSB transmission window are not described in Huang, the distributions of candidate locations for the SSB within the above two transmission windows or the distributions of actual locations for the SSB within the above two transmission windows are not disclosed by Huang. 
Thus, Huang fails to disclose the above underlined features of claim 1. 
Furthermore, the R2-151178 document fails to disclose the SSB, let alone the distributions of candidate locations for the SSB or the distributions of actual locations for the SSB. 
Thus, the R2-151178 document fails to disclose the above underlined features either.”
The examiner respectfully disagrees since Huang et al. teach “a synchronization method, a base station, and user equipment, so that the user equipment can quickly complete downlink synchronization with an unlicensed-spectrum cell or base station.”(Fig.3, 10-13; Paragraph [0006]) For example, Huang et al. teach “The base station sends downlink synchronization signal bursts on the unlicensed frequency band by using N synchronization sending time windows.”(Fig(s).4 and 10; Paragraph [0096]) 
The R2-151178 document teaches modifications to DMTC configuration. (Section 2.2.2, pages 2-3) For example, the R2-151178 document teaches “In order to reduce the impact of discontinuous transmission on DRS measurement, DRS could be transmitted with increased occasions by reducing DMTC period or extending DMTC window.”(Fig(s).2-3, pages 2-3). Further, the examiner equates the R2-151178 document’s teaching of the DMTC window(s) with an extension to applicant’s SSB transmission window(s) concept.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating an extended DMTC window within a DMTC period as taught by the R2-151178 document with the devices as taught by Huang et al. for the purpose of enhancing the transmission window by allowing devices in a New Radio Unlicensed (NRU) network to extended a transmission window.

/SALVADOR E RIVAS/           Primary Examiner, Art Unit 2413